Title: To James Madison from Thomas Jefferson, 7 August 1807
From: Jefferson, Thomas
To: Madison, James



Aug. 7. 07.

These papers from Governor Cabell are inclosed for your perusal; I am about to answer the Governor’s letter but whether I shall be able in time for this day’s post, I do not know.  If not, I will send you his letter & my answer by tomorrow’s post, with which answer I will pray you to send him the papers now inclosed, returning to me his letter
Will you be so good as to direct a commission to be sent to you from your office ready sealed, for Bolling Robertson of Virginia as Secretary for the Territory of Orleans, and to forward it to me with your signature.

Th: J.

